        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 1 of 8



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   R. MATTHEW WISE, SBN 238485
     GABRIELLE D. BOUTIN, SBN 267308
 4   Deputy Attorneys General
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-6046
       Fax: (916) 324-8835
 7     E-mail: Matthew.Wise@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
 8   through Attorney General Xavier Becerra

 9
                              UNITED STATES DISTRICT COURT FOR THE
10
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11

12

13

14   STATE OF CALIFORNIA, by and through                        Case No. 3:18-cv-01865-RS
     Attorney General Xavier Becerra;
15   COUNTY OF LOS ANGELES; CITY OF                             STIPULATION TO MODIFY CASE
     LOS ANGELES; CITY OF FREMONT;                              SCHEDULE TO EXTEND EXPERT
16   CITY OF LONG BEACH; CITY OF                                DISCOVERY AND [PROPOSED]
     OAKLAND; CITY OF STOCKTON,                                 ORDER
17
                                              Plaintiffs,
18                                                              Dept:       3
                    v.                                          Judge:      The Honorable Richard G.
19                                                                          Seeborg

20   WILBUR L. ROSS, JR., in his official                       Trial Date: January 7, 2018
     capacity as Secretary of the U.S.                          Action Filed: March 26, 2018
21   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
22   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
23   CENSUS BUREAU; DOES 1-100,

24                                          Defendants.

25

26

27

28
                                                            1
                Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 2 of 8



 1         Plaintiffs State of California, by and through Attorney General Xavier Becerra, County of

 2   Los Angeles, City of Los Angeles, City of Fremont, City of Long Beach, City of Oakland, and

 3   City of Stockton (collectively, Plaintiffs) and Defendants Wilbur Ross, U.S. Department of

 4   Commerce, Ron Jarmin, and U.S. Census Bureau (collectively, Defendants, and together with

 5   Plaintiffs, the Parties) hereby stipulate as follows:

 6         1.     On August 30, 2018, pursuant to the stipulation of the Parties, this Court entered an

 7   order scheduling this case (ECF No. 79) (Scheduling Order);

 8         2.     Under the Scheduling Order, discovery is currently set to close on October 11, 2018;

 9         3.     Due to the number of expert and lay witness depositions currently set in this and the

10   five related census actions, and despite the diligence of the Parties, they have been unable to

11   schedule all expert depositions in this case to occur by October 11, 2018.

12         4.     The Parties have agreed that the remaining expert depositions should take place

13   between October 15 and October 26, 2018.

14         5.     Good cause therefore exists to modify the Scheduling Order to extend expert

15   discovery in this action (including the filing of any motions to compel related to experts) to

16   October 26, 2018.

17         6.     Pursuant to the Scheduling Order, non-expert discovery should still close on October

18   11, 2018.

19         IT IS SO STIPULATED.

20

21

22

23

24

25

26

27

28
                                                           2
                 Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 3 of 8



 1   Dated: October 9, 2018                                  Respectfully Submitted,

 2                                                           XAVIER BECERRA
                                                             Attorney General of California
 3                                                           MARK R. BECKINGTON
                                                             Supervising Deputy Attorney General
 4                                                           GABRIELLE D. BOUTIN
                                                             Deputy Attorney General
 5

 6                                                           /s/ Gabrielle D. Boutin
                                                             GABRIELLE D. BOUTIN
 7                                                           Deputy Attorney General
                                                             Attorneys for Plaintiff State of California, by
 8                                                           and through Attorney General Xavier
                                                             Becerra
 9

10
     Dated: October 9, 2018                                  CHAD A. READLER
11                                                           Acting Assistant Attorney General

12                                                           BRETT A. SHUMATE
                                                             Deputy Assistant Attorney General
13
                                                             CARLOTTA P. WELLS
14                                                           Assistant Branch Director

15                                                           /s/ Kate Bailey ____________________
                                                             KATE BAILEY
16                                                           STEPHEN EHRLICH
                                                             CAROL FEDERIGHI
17                                                           Trial Attorneys
                                                             United States Department of Justice
18                                                           Civil Division, Federal Programs Branch
                                                             20 Massachusetts Avenue NW
19                                                           Washington, DC 20530
                                                             Phone: (202) 514-9230
20                                                           Email: kate.bailey@usdoj.gov
                                                             Attorneys for Defendants
21

22

23

24

25

26

27

28
                                                        3
              Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 4 of 8



 1   Dated: October 9, 2018                                  /s/ Charles L. Coleman _______
                                                             CHARLES L. COLEMAN III, SBN 65496
 2                                                           DAVID I. HOLTZMAN
 3                                                           HOLLAND & KNIGHT LLP
                                                             50 California Street, 28th Floor
 4                                                           San Francisco, CA 94111
                                                             Telephone: (415) 743-6970
 5                                                           Fax: (415) 743-6910
                                                             Email: charles.coleman@hklaw.com
 6                                                           Attorneys for Plaintiff County of Los Angeles

 7
     Dated: October 9, 2018                                  MIKE FEUER
 8                                                           City Attorney for the City of Los Angeles

 9                                                           /s/ Valerie Flores _______
                                                             VALERIE FLORES, SBN 138572
10                                                           Managing Senior Assistant City Attorney
                                                             200 North Main Street, 7th Floor, MS 140
11                                                           Los Angeles, CA 90012
                                                             Telephone: (213) 978-8130
12                                                           Fax: (213) 978-8222
                                                             Email: Valerie.Flores@lacity.org
13

14   Dated: October 9, 2018                                  HARVEY LEVINE
                                                             City Attorney for the City of Fremont
15
                                                             /s/ Harvey Levine _______
16                                                           SBN 61880
                                                             3300 Capitol Ave.
17                                                           Fremont, CA 94538
                                                             Telephone: (510) 284-4030
18                                                           Fax: (510) 284-4031
                                                             Email: hlevine@fremont.gov
19

20   Dated: October 9, 2018                                  CHARLES PARKIN
                                                             City Attorney for the City of Long Beach
21
                                                             /s/ Michael J. Mais _______
22                                                           MICHAEL K. MAIS, SBN 90444
                                                             Assistant City Attorney
23                                                           333 W. Ocean Blvd., 11th Floor
                                                             Long Beach CA, 90802
24                                                           Telephone: (562) 570-2200
                                                             Fax: (562) 436-1579
25                                                           Email: Michael.Mais@longbeach.gov

26

27

28
                                                        4
              Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 5 of 8



 1   Dated: October 9, 2018                                  BARBARA J. PARKER
                                                             City Attorney for the City of Oakland
 2
                                                             /s/ Erin Bernstein _______
 3                                                           MARIA BEE
                                                             Special Counsel
 4                                                           ERIN BERNSTEIN, SBN 231539
                                                             Supervising Deputy City Attorney
 5                                                           MALIA MCPHERSON
                                                             Attorney
 6                                                           City Hall, 6th Floor
                                                             1 Frank Ogawa Plaza
 7                                                           Oakland, California 94612
                                                             Telephone: (510) 238-3601
 8                                                           Fax: (510) 238-6500
                                                             Email: ebernstein@oaklandcityattorney.org
 9

10   Dated: October 9, 2018                                  JOHN LUEBBERKE
                                                             City Attorney for the City of Stockton
11
                                                             /s/ John Luebberke _______
12                                                           SBN 164893
                                                             425 N. El Dorado Street, 2nd Floor
13                                                           Stockton, CA 95202
                                                             Telephone: (209) 937-8333
14                                                           Fax: (209) 937-8898
                                                             Email: John.Luebberke@stocktonca.gov
15

16   Dated: October 9, 2018                                 DANNIS WOLIVER KELLEY
17                                                          SUE ANN SALMON EVANS
                                                            KEITH A. YEOMANS
18
                                                             /s/ Keith A. Yeomans____________
19                                                          KEITH A. YEOMANS
                                                            Attorneys for Plaintiff-Intervenor
20                                                           Los Angeles Unified School District

21

22

23

24

25

26

27

28
                                                        5
              Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 6 of 8



 1                                       FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: October 9, 2018                                  /s/ Gabrielle D. Boutin
                                                             GABRIELLE D. BOUTIN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
              Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 7 of 8



 1                                          [PROPOSED] ORDER

 2        Based on the Parties’ Stipulation to Modify Case Schedule to Extend Expert Discovery, and

 3   good cause appearing:

 4        •   The deadline for the Parties to conduct expert discovery, including expert depositions

 5            and the filing of any motions to compel related to experts, is extended to October 26,

 6            2018.

 7        •   All other deadlines set forth in the Court’s order adopting the Parties’ Stipulation to

 8            Case Schedule (ECF No. 78), including the October 11, 2018, deadline for non-expert

 9            discovery, shall remain as stated in that order.

10        IT IS SO ORDERED.

11
     DATED: _____________________                             ______________________________
12                                                            HON. RICHARD SEEBORG
13                                                            United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
               Stipulation to Modify Case Schedule to Extend Expert Discovery and [Proposed] Order (3:18-cv-01865)
                Case 3:18-cv-01865-RS Document 85 Filed 10/09/18 Page 8 of 8




                                   CERTIFICATE OF SERVICE
Case Name:         State of California, et al. v.         No.    3:18-cv-01865
                   Wilbur L. Ross, et al.

I hereby certify that on October 9, 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STIPULATION TO MODIFY CASE SCHEDULE TO EXTEND EXPERT DISCOVERY
AND [PROPOSED] ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 9, 2018, at Sacramento, California.


                 Eileen A. Ennis                                /s/ Eileen A. Ennis
                    Declarant                                        Signature

SA2018100904
13280754.docx
